214 F.2d 132
James P. MITCHELL, Secretary of Labor, United StatesDepartment of Labor, Appellant,v.C. W. VOLLMER & COMPANY, Inc., Appellee.
No. 14749.
United States Court of Appeals Fifth Circuit.
June 30, 1954.

Appeal from the United States District Court for the Eastern District of Louisiana; J. Skelly Wright, Judge.
Sylvin S. Ellison, Washington, D.C., Earl Street, Regional Attys.  Dept. of Labor, Dallas, Tex., Stuart Rothman, Sol., Dept. of Labor, Washington, D.C., Bessie Margolin, Chief of Appellate Lit., Dept. of Labor, Washington, D.C., for appellant.
Robert E. Leake, Jr., Deutsch, Kerrigan & Stiles, New Orleans, La., for appellee.
Before STRUM and RIVES, Circuit Judges, and DAWKINS, District Judge.
PER CURIAM.


1
We find ourselves in agreement with the views expressed by the learned district judge and approve his opinion reported in 113 F. Supp. 235 et seq.  See also the later opinion of this Court in Van Klaveren v. Killian-House Co., 5 Cir., 210 F.2d 510, and Billeaudeau v. Temple Associates, Inc., Ms., decided June 5, Cir., 213 F.2d 707.  The judgment is therefore


2
Affirmed.